DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 201509104A, included in IDS).
Regarding claim 1, Yoshida teaches a hidden light device for a vehicle (see fig. 3), comprising:
a grill having an outer surface forming a pattern composed of a plurality of grid openings (frame portion 43 has openings, divided by partitions 22; see annotated figure below for clairty);
grid panels (light shielding panels 42) provided in some or all of the plurality of grid openings, respectively, each of the grid panels being coupled to an associated grid opening in a same shape as that of the associated grid opening to form a surface of the associated grid opening; and
an optical module (light sources 30) provided inside each of the grid panels to allow the grid panels to form the pattern of the grill when turned off, and to emit light through the grid panel when turned on so as to serve as lighting of the vehicle,
wherein each of the grid panels has an open light-emitting section (opening in light shielding film 43 forms emission surface 45) and a light-blocking section (light shielding film 42), and
wherein the light emitted from the optical module is emitted out of the grill through the light-emitting section.
Yoshida does not teach that an entire area of the light emitting section is 60% or more of an entire area of the associated grid opening. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have optimized the area of the light emitting section ratio to optimize the amount of light emission, i.e. to have larger visible area for both aesthetic and visibility purposes known in the art. 
Furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image1.png
    417
    479
    media_image1.png
    Greyscale

Regarding claim 2, Yoshida teaches wherein: 
the optical modules are respectively provided inside some of the plurality of grid panels or all of the plurality of grid panels (all of the grid panels, see fig. 3).
	Yoshida does not teach that the grill is composed of the grid panels having a same pattern shape. 
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the same pattern shape of the grid panel partition to provide an aesthetic appearance and to guarantee an equivalent brightness, as is known and frequently relied upon in the art of illuminated grills. 
Regarding claim 4, Yoshida does not specifically teach that the grill and the grid openings corresponding to the optical module are in a rhombus shape.
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a rhombus pattern, as rhombuses are a well known shape in the art of grills and form a pleasing aesthetic.
Regarding claim 6, Yoshida does not specifically teach that an entire area of the light-emitting section is configured to exceed at least half or more of an entire area of the associated grid opening.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used light emitting sections larger than half of the area of the grid opening to maximize the amount of light emission, i.e. to have larger visible area for both aesthetic and visibility purposes known in the art. 
Furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 7, Yoshida teaches that the light-emitting section is positioned on an upper side of the associated grid opening, and the light-blocking section through which no light is transmitted is provided on a lower side of the associated grid opening (see fig. 3, opening sections are in the upper portion of the openings).

Regarding claim 8, Yoshida teaches that the optical module comprises:
a light source for emitting the light (LED 30); 
a reflector for reflecting the light from the light source (interior surface of 21 and 22, reflective); and 
a lens (inner lens 40) providing the associated grid opening in which the light reflected through the reflector is emitted to outside and formed to be identical to the pattern shape of the grill.

Regarding claim 9, Yoshida teaches that a plurality of the optical modules is provided on the grill (see fig. 3) and that the optical modules are configured to be turned on and off individually (control unit 60, see [operation] section).
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Yoshida does not teach “wherein an entire area of the light emitting section is 60% or more of an entire area of the associated grid opening” and that further it would not be an obvious modification to optimize Yoshida to 60% or more of the grid opening, the Examiner respectfully disagrees. 
The Examiner points to the rejection previously presented, which establishes a prima facie case of obviousness based on the rationale “to have optimized the area of the light emitting section ratio to optimize the amount of light emission, i.e. to have larger visible area for both aesthetic and visibility purposes known in the art.” 
The Examiner finds that increasing the ratio of the light emitting section to the associated grid opening in the structure of Yoshida predictably increases the overall light emitting area. Increased light emitting areas are desirable in the art to increase the visibility of a vehicle lights, therefore it would have been obvious to a person having ordinary skill to increase the size of the light emitting sections. 
Furthermore, increasing the ratio (of light emitting area to opening) results in a higher percentage of the grille being light emitting, creating a desired luminous effect. The higher percentage that is light emitting per opening gives a more uniform appearance, which is a desired aesthetic known in the art. 
Applicant points to their disclosure that the ratio is critical in their application, based on their chosen light source, and desired luminous intensity, that using 60% or more of the opening to be light emitting is “critical and achieves unexpected results”, the Examiner respectfully disagrees. 
Unexpected results, as indicated in MPEP 716.02, requires that “the properties differ to such an extent that the difference is really unexpected” In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Additionally, the burden is on the Applicant to establish results that are unexpected and significant 716.02(b). The Examiner finds that Applicant has not satisfied the burden to establish a prima facie case that the claimed invention has unexpected results. 
Foremost, Applicant’s data is entirely predictable within the art, and therefore not “unexpected”. Applicant claims that, through testing, 60% ratio or above satisfies desired luminous intensity, whereas below 60% does not. The Examiner finds that the relationship claimed is a well established relationship, it is the very definition of luminous intensity. Luminous intensity is the measurement of the power emitted by a light source per unit solid angle, measured in candela. Reducing the opening size reduces the amount of light emitting area, which reduces the amount of overall luminance being emitted. In the measurement the luminance is reduced while the solid angle is maintained, resulting in a lower luminous intensity. The results are therefore expected and obvious. 
The Examiner also finds that the differences in results are statistically and practically insignificant. Specifically, Applicant’s goal is to satisfy DRL regulations (see p. 0041 of the published application). Any DRL presumably satisfies the statistics required and set forth in fig. 7-9, i.e. the resulting luminance profile is taught by every approved DRL. The functional result, the luminance profile itself, is therefore statistically equivalent to an acceptable DRL. 
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). One of ordinary skill in the art viewing the prior art of Yoshida would find natural benefits for increasing the size of the light emitting sections to at least 60%, regardless of Applicant’s motivations. In the top two sections  of figure 3, the figures appear to already teach the claimed ratio. Furthermore, Yoshida contemplates increasing the number of sections, which would increase the ratio of light emitting sections to overall openings: “ The number of emission surfaces 45 is 1.5 times or more the number of LEDs 30 in the corresponding section. In the first section 23 and the second section 24, the number of emission surfaces 45 is five, which is 2.5 times the number of LEDs 30. In the third section 25, the number of emission surfaces 45 is six, which is three times the number of LEDs 30. In the fourth section 26, the number of emission surfaces 45 is 13, which is 6.5 times the number of LEDs 30. In the fifth section 27, the number of emission surfaces 45 is 12, which is 6 times the number of LEDs 30.” I.e. it is unclear what specific ratio that Yoshida teaches, however the illustrations indicate a large amount of the area of each opening is light emitting and the disclosure teaches that the number of surfaces, which are of similar sizes, can be increased if desired.
In conclusion, the Examiner finds that Applicant has not established that the current application has unexpected results as the results and the methods used to achieve the alleged unexpected results are both well known and predictable within the art. Additionally, one of ordinary skill in the art would have their own established motives to modify Yoshida to form a structure that reads on the claims as indicated above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875